NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

OREGON CATTLEMEN'S                              No.    19-35564
ASSOCIATION,
                                                D.C. No. 3:19-cv-00564-AC
                Plaintiff-Appellee,

 v.                                             MEMORANDUM*

U.S. ENVIRONMENTAL PROTECTION
AGENCY; et al.,

                Defendants-Appellees,

 v.

COLUMBIA RIVERKEEPER, Proposed
Intervenor,

                Movant-Appellant.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                           Submitted August 19, 2019**



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Appellant’s unopposed
motion to submit this case on the briefs (Docket Entry No. 25) is therefore granted.
Before: SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Columbia Riverkeeper appeals from the district court’s order denying its

motion to intervene under Federal Rule of Civil Procedure 24. We have

jurisdiction under 28 U.S.C. § 1291 and we review de novo the district court’s

decision to deny intervention as of right. See Citizens for Balanced Use v. Mont.

Wilderness Ass’n, 647 F.3d 893, 896 (9th Cir. 2011). We reverse and remand.

      Columbia Riverkeeper has a practical interest in the 2015 agency rule

challenged in this action. That practical interest is not adequately represented by

the Oregon Cattlemen’s Association or the United States Environmental Protection

Agency and may be impaired by the disposition of this action. See, e.g., United

States v. Alisal Water Corp., 370 F.3d 915, 919-21 (9th Cir. 2004) (discussing the

test for determining intervention as of right). We therefore reverse and remand

with instructions to grant Columbia Riverkeeper’s motion to intervene as of right. 1

      REVERSED and REMANDED with instructions.




1
 We need not and do not reach Columbia Riverkeeper’s arguments regarding
permissive intervention.

                                          2                                   19-35564